Name: 2002/331/EC: Council Decision of 22 April 2002 on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: 2002-05-03

 Avis juridique important|32002D03312002/331/EC: Council Decision of 22 April 2002 on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002 Official Journal L 116 , 03/05/2002 P. 0027 - 0028Council Decisionof 22 April 2002on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002(2002/331/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The European Community and the Republic of Guinea have held negotiations to determine the amendments or additions to be made to the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast(1) at the end of the period of application of the Protocol thereto.(2) During the negotiations, the two parties decided to extend the current Protocol(2), approved by Regulation (EC) No 445/2001(3), for one year by means of an Agreement in the form of an Exchange of Letters initialled on 22 October 2001, pending the conclusion of the negotiations on the amendments to be agreed for the Protocol.(3) Under this Exchange of Letters, Community fishermen have fishing opportunities in the waters under the sovereignty or jurisdiction of the Republic of Guinea for the period 1 January 2002 to 31 December 2002.(4) The extension must be applied at the earliest opportunity if fishing activities by Community vessels are not to be interrupted. The Agreement in the form of an Exchange of Letters should therefore be signed, pending a definitive decision under Article 37 of the Treaty.(5) The method of allocating the fishing opportunities for trawlers and tuna boats among the Member States under the expired Protocol should be confirmed,HAS DECIDED AS FOLLOWS:Article 1The signature of the Agreement in the form of an Exchange of Letters between the European Community and the Government of the Revolutionary People's Republic of Guinea concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002 is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the Agreement is attached to this Decision.Article 2The Agreement referred to in Article 1 shall apply provisionally for the European Community with effect from 1 January 2002.Article 3The fishing opportunities for trawlers and tuna boats fixed in Article 1 of the Protocol shall be allocated among the Member States as follows:(a) fin-fish/cephalopods:>TABLE>(b) shrimps:>TABLE>(c) tuna seiners:>TABLE>(d) pole-and-line tuna vessels:>TABLE>(e) surface longliners:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 4The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Community, subject to its conclusion.Done at Luxembourg, 22 April 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 111, 27.4.1983, p. 2.(2) OJ L 250, 5.10.2000, p. 29.(3) OJ L 64, 6.3.2001, p. 3.